Dissenting opinion by
Me. Chief Justice Steeeett,
Justices Mitchell and Fell concurring:
The real question which underlies this ease is whether a purchaser is bound, to look beyond the jurisdictional averments expressly prescribed by the act of 1832 under which orphans’ *254court sales are made. The facts set forth in the petition in this case are precisely those upon which the orphans’ court is empowered “ to authorize sales of decedents’ real estate for payment of debts.” If this be sufficient the sale made was within the jurisdiction of the court which made the decree, and collateral attack on the title thereunder is by the express terms of the act prohibited. Prima facie it is sufficient. If the legislature had thought it necessary to impose other conditions precedent to the exercise of jurisdiction, it would doubtless have done so; but having specified these, the purchaser had a right to assume that they were the only essentials. While the better practice would certainly have been to have made the petition fuller, failure to do so was a mere irregularity which was cured by the decree of sale. It was not necessary that the purchaser should follow step by step the investigation of incidental details which it was the duty of the court to make. It was enough for him that the record showed those which the legislature had made the ground of its exercise; being an innocent purchaser for value he was entitled to protection not only from direct but, with much more reason, from collateral attack. Once concede that he must inquire into relevant facts outside those which the act requires the “application” shall “set forth,” it will logically follow that he must inquire into the truth of petitioner’s averments ; for the court must be presumed to pass oh all the essential facts, and may as readily make a mistake in respect of one set as of the other. If in truth there be no debt, a sale made by virtue of a decree of the orphans’ court within five years after a debtor’s death would, on this theory of construction, convey no title. The practical effect must be to seriously cripple an important branch of orphans’ court jurisdiction, unsettle many titles, bought for value in good faith, and bring a flood of litigation.
The 57th section of the act of March, 1832, regulating the manner of proceeding in the orphans’ court, prescribes that it shall be on the petition of a person interested “ setting forth ” facts necessary to give the court jurisdiction, etc.; the 19th section of the act of June 16, 1836, declares that such jurisdiction shall be exercised under the limitations and in the manner provided by law; and the proceeding under which the sale was made in this case was in exact accordance with that prescribed by law.
*255This view is amply sustained by the authorities. The general principle which runs through all the cases is that where a court of competent jurisdiction assumes to proceed, its record must set forth such facts as show jurisdiction; but it is not necessary that it set forth all the facts out of which jurisdiction springs. The application of this principle has given rise to the rule of evidence which is imbedded in the maxim omnia prsesumuntur rite esse acta donee probetur in contrarium; and nothing but want of jurisdiction, apparent on the face of the record, or fraud, is recognized as a basis of question. The act of 1832, in which it was enacted that the orphans’ court should be a court of record whose “ decrees in all matters within its jurisdiction shall not be avoided collaterally in any other court,” was simply declaratory of the law as it stood: Merldein v. Trapnell, 34 Pa. 42. In the leading case of McPherson v. Cunliff, 11 S. & R. 422, it was held that a decree of sale made by the orphans’ court was an implied adjudication of the legitimacy of those who had been named in the proceedings as children of the decedent, wMch the heirs at law were estopped from denying. “A purchaser,” said Mr. Justice Huston, “is not bound to look whether the court is mistaken as to the facts of debts or children. . . . The court has decided that there were debts, and children to support, and no personal estate to pay debts and support the children; and on that state of adjudged facts, they decree a sale. Beyond this the purchaser is not bound to look. The inquiries upon an ejectment are: Was there an administrator and an order to sell such as would authorize the administrator to make sale . . . ? The irregularities or mistakes of fact after sale confirmed, money paid, conveyance executed, possession for twenty years, improvements of twenty times the value of the property, fair purchasers deriving title by subsequent conveyances, cannot affect the purchasers.” So it was held in Painter v. Henderson, 7 Pa. 48, on the same principle, that jurisdiction to award a purpart to the widow in partition could not be questioned collaterally. So in Potts v. Wright, 82 Pa. 498, the fact that the record did not show bond given by the administrator as required by statute was held to be an irregularity which was cured by the decree of sale. So it was held in Shoenberger’s Estate, 139 Pa. 132, that the decision of the register, granting letters testamentary on a foreign will, implied *256that he- had judicially found the principal part of the estate to be located in the county, and “it could not therefore be made the subject of collateral attack.” So it was held in Gilmore v. Rodgers, 41 Pa. 120, that a mistake in the interest of the parties by the decree in partition was cured by the decree. In Grindrod’s Estate, 140 Pa. 161, where an orphans’ court sale was sought to be set aside on the ground that the petitioner was a minor without guardian or notice, it was refused because of a delay of ten years. “Something is due,” said the Court, “to the finality of judgments. The orphans’ court after such a lapse of time has no power, unless perhaps in the case of fraud practiced upon it, to set aside the sale and vacate its own decree ; ” and much less can “ any other court.” Numerous cases to the same effect might be cited illustrating the application of this principle, but these are enough to show the current of decision and sustain defendant’s title. The application here was made by the proper party and set forth the existence of an unpaid debt, the insufficiency of personal estate, and the necessity of selling decedent’s real estate in accordance with the directions contained in the act of 1882; and the decree of sale was an adjudication that these averments were facts and the sale necessary. There was nothing on the face of the record to put the purchaser on inquiry as to want of jurisdiction. He had no notice of the actual date of death; but the grant of letters and decree of sale justified him in believing it was recent. Pie had a right to presume that all things had been rightly done. If, in these circumstances, having in good faith paid the purchase money and retained the unquestioned and undisturbed possession for nearly twenty years, he can now be held responsible for the mistake of the court in its findings of fact, such sales are indeed, as was said by Mr. Justice Huston in McPherson v. Cunliff, supra, “ Snares for honest men.”
On the other hand, these plaintiffs have no equity either for direct or collateral attack. Those through whom they claim, having certainly had at least constructive notice by advertisement, both of the sale and the account and distribution of the proceeds, must be presumed to have acquiesced, and it is now too■ late to question their validity. “Something is due,” as was said in Grindrod’s Appeal, supra, “ to the finality of judgments.” So far as appears the property was sold for a full *257price which went for the payment of the decedent’s just debts; the sale received the sanction of a court of competent jurisdiction whose peculiar duty it was to protect under the law the rights of all parties interested; and yet these plaintiffs seek to recover this property from defendant without repayment of the purchase money, with its interest, or to make compensation for the cost of valuable improvements. The injustice, to say the least, of this claim is manifest: Klingensmith v. Bean, 2 Watts, 486; Jacoby v. McMahon, 174 Pa. 133.
The cases upon which plaintiffs rely are clearly distinguishable from the present. In Pry’s Appeal, 8 Watts, 253, and Oliver’s Appeal, 101 Pa. 299, no sales were made, but the appeals were from orders of sale. Bindley’s Appeal, 69 Pa. 295, involved a question of distribution of the proceeds of a sale the validity of which was conceded; in Maus v. Hummel, 11 Pa. 228, there was enough on the face of the record to put the purchaser on inquiry which would have led him to the knowledge of the date of the debtor’s death, and consequent want of jurisdiction ; and Grier’s Appeal, 101 Pa. 412, was ruled on the ground that the record failed to show compliance with a statu tory requirement. In Torrance v. Torrance, 53 Pa. 505, so much relied on in support of the plaintiff’s claim, want of jurisdiction appeared on the face of the record. The sale could not be sustained on the' ground of the payment of debts, because there was no averment of such, nor on the ground of the pajrment of legacies, because of the want of proper parties; but, in deciding thus, this court was careful to note the alternative presumption of validity. “We are not unmindful,” said Mr. Justice Agnew, “ that general jurisdiction over the subject protects the decrees of the orphans’ court from being assailed collaterally. But this is not such a case. Had the application been to sell the testator’s estate for his own debts, their existence might be presumed; or had it been to sell the devisee’s estate for the payment of legacies charged upon it, the want of authority in the executor to petition would have been but an irregularity.” This analysis of cases, upon which plaintiffs’ claim of title is mainly rested, shows that the right of collateral attack on decrees of orphans’ courts was recognized because, and only because, of want of jurisdiction apparent on the face of the record ; and that they afford no color for the proposition that *258purchasers at orphans’ court sales must, at their peril, inquire into relevant facts outside of those which tlie statute prescribes as the basis of jurisdiction.
It will thus be seen that the sale in this case was within both the letter and the spirit of the law, and that the defendant was an innocent purchaser for value entitled to protection.